 

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS
 
“CONFIDENTIAL”
 
This confidential Separation Agreement and Release of All Claims ("Agreement"),
effective upon the execution of this Agreement, is made and entered into by
Bruce A. Trost (the "Executive") and FBL Financial Group, Inc. and its
affiliated companies as listed on attached Exhibit “A” (collectively "FBL" or
the "Company"). By signing this Agreement, the Executive and Company agree as
follows:
 
 
1. Purpose. The Executive has tendered notice of his retirement as of March 19,
2011. In order to provide for a transition of Executive’s duties in light of
this decision, to recognize Executive’s service to Company, and to provide for
Executive’s continued cooperation upon separation from the Company, the
Executive and Company are entering into this Agreement as a way of concluding
Executive’s employment relationship with the Company, its subsidiaries and
affiliates, including, but not limited to Farm Bureau Life Insurance Company,
Farm Bureau Mutual Holding Company, Farm Bureau Property and Casualty Insurance
Company, and Western Agricultural Insurance Company (collectively, the
"Affiliated Entities"); and of voluntarily resolving any dispute or claim or any
potential dispute or claim that the Executive has or might have related to his
employment with the Company, the Affiliated Entities, and their respective
officers, directors, shareholders, employees, managers, agents, attorneys,
representatives, and assigns, whether known or unknown by the Executive at this
time. This Agreement is not and should not be construed as an allegation or
admission on the part of the Company or the Affiliated Entities that any of them
have acted unlawfully or violated any state or federal law or regulation. The
Executive understands that the Company, the Affiliated Entities, and their
respective officers, directors, shareholders, employees, managers, agents,
attorneys, representatives, and assigns, specifically disclaim any liability to
the Executive or any other person for any alleged violation of rights or for any
alleged violation of any order, law, statute, duty, policy or contract.
 
2. Resignation. The Executive has resigned from his positions as Executive Vice
President-Operations of the Company, and as an officer and/or director of any of
the affiliated companies or Affiliated Entities, effective as of June 28, 2010
(the “Separation Date”). The Executive hereby resigns from his employment with
the Company, effective as of March 31, 2011 (the “Retirement Date”), a copy of
which letter is attached hereto as Exhibit B.
 
3. Separation Benefits. As consideration for the Executive's entering into this
Agreement and providing the covenants and release set forth below, and subject
to the Executive not revoking this Agreement pursuant to Section 12 below, the
Company shall provide the Executive the following (collectively, the "Separation
Benefits"):
 
a. Salary and Benefit Continuation.
 
(i) For the period from the Separation Date through the Retirement Date the
Company shall continue to pay Executive’s base salary, which shall be the same
in 2011 as it is in 2010, and for benefits as currently provided; with the
exception for changes made by the Company to benefits applicable to all
employees during the 2011 benefit year. The benefits contemplated by this
provision include medical/health, dental insurance, executive disability income
insurance, accidental death and dismemberment and executive universal life
insurance, subject to the provisions of this Agreement.
 
(ii) The Company agrees that the Executive may qualify for a cash incentive
(referred to as “bonus”) attributable to the 2010 fiscal year and to the
pro-rata portion of the 2011 fiscal year (three months) during which the
Executive was employed by FBL. If a bonus is paid for the 2010 and/or 2011
fiscal years, Executive shall be paid the bonus on the same percentage of salary
basis as was in effect for Executive on his Separation Date. The amount of any
such bonus payable to FBL Management Team members or Executive is based on
specific articulated goals and objectives and is payable at the sole discretion
of the Board of Directors of FBL. Payment of any such bonus to any FBL
Management Team member does not require any payment to any other member of the
FBL Management Team or Executive. Any provisions of this paragraph (ii) to the
contrary notwithstanding, Company warrants bonus payments to Executive for the
2010 year, and a pro-rata portion of the 2011 year, at a level no less than the
threshold for Executive’s tier and group as defined in the Company’s 2010
Management Performance Plan.
 
b. Separation Cash Payment. In the event the Company receives a fully executed
original of this Separation Agreement and Release on or before 4:30 p.m. Central
Standard Time, August 13, 2010, the Company will provide an additional cash
payment on or before August 31, 2010, of Four Hundred Forty Thousand Dollars
($440,000.00), less federal and state tax withholdings and deductions. No
benefits will accrue nor be applicable to this payment.
 
c. Goodwill Compensation Payments. In exchange for a fully executed original of
this Separation Agreement and Release from

 

--------------------------------------------------------------------------------

 

Executive, and Executive’s continued performance of his obligations under
Sections 7, 8, 9 and 10 of this Agreement, Company shall pay Executive the
amount of Twenty-Four Thousand Three Hundred Ninety-One Dollars ($24,391.00) on
or before the 20th day of each month, starting in the month of October 2011, and
continuing for each of the seventeen (17) consecutive months thereafter. No
benefits will accrue or be applicable to these payments.
 
4. Waiver of Additional Compensation or Benefits. The Executive agrees that
except as otherwise expressly provided, the Separation Benefits described herein
constitute the entire amount of consideration provided to him under this
Agreement, and that in consideration of the Separation Benefits described
herein, he will not seek any further compensation for any other claimed damage,
costs, severance, income, or attorney's fees. The Executive expressly waives any
right to participate in or receive any benefits or payments under any severance
plan or program offered by or on behalf of the Company.
 
5. Employment Reference. The Company agrees to provide a neutral employment
reference to any potential employers that consider the employment of the
Executive and that seek information concerning the reasons for the departure of
the Executive. The Company will provide to any such potential employers the
identity of the positions held by the Executive and the dates of the Executive's
employment with the Company.
 
6. Tax Consequences. The Executive acknowledges and agrees that the Company has
made no representations to him regarding the tax consequences of any Separation
Benefit received by him pursuant to this Agreement. It is understood by the
Executive that the above Separation Benefits are made solely for the purpose of
resolving and compromising any and all claims regarding the Executive's
employment with the Company and to ensure compliance by Executive with the
restrictions provided herein. Notwithstanding any other provision of this
Agreement, the Company may withhold from any amounts payable under this
Agreement, or any other benefits received pursuant hereto, such Federal, state
and/or local taxes as shall be required to be withheld under any applicable law
or regulation.
 
7. Non-Disclosure Agreement. The Executive agrees never to disclose the terms or
the Separation Benefits provided under this Agreement, nor the substance of the
negotiations leading to this Agreement nor confidential business information and
decisions the Executive was privy to due to his duties at FBL, to any person or
entity (other than to his immediate family, personal counsel or attorney,
personal accountants, personal tax preparer, personal and attending doctors and
mental health care professionals, and/or the appropriate taxing authorities (who
will then be deemed governed by the non-disclosure provisions of this
Agreement)), without the express written consent of the Company or unless
required to do so by law. Notwithstanding the foregoing or anything else to the
contrary in this Agreement, the Company and the Executive shall be permitted to
disclose the tax treatment and tax structure, each as defined in Treasury
Regulations Section 1.6011-4, of the matters provided for herein (but no other
details about the matters covered by this Agreement, including, without
limitation, the identities of the parties). The Company may make such disclosure
of these matters, and file such documents, as its counsel determines are
required to meet the Company’s regulatory obligations, and to enforce the
protections provided for the Company under this Agreement.
 
8. Non-Disparagement Agreement.
 
a. The Executive shall not make, participate in the making of, or encourage or
facilitate any other person to make, any statements, written or oral, which
criticize, disparage, or defame the goodwill or reputation of the Company or its
Affiliated Entities or any of its present, former or future directors, officers,
executives, employees and/or shareholders in their respective capacities as
such. The Executive further agrees not to make any negative statements, written
or oral, relating to his employment, the discontinuation of his employment, or
any aspect of the business of the Company or Affiliated Entities.
 
b. The Company agrees not to make, and to instruct its Executive officers and
property casualty companies’ directors not to make, any negative statements,
written or oral, relating to the Executive's employment or the discontinuation
of his employment.
 
c. Nothing in this Section 8 shall prohibit any person from making truthful
statements when required by order of a court or other body having jurisdiction,
or as otherwise may be required by law or under an agreement entered into in
connection with pending or threatened litigation pursuant to which the party
receiving such information agrees to keep such information confidential.
 
9. Non-Interference, Non-Solicitation and Cooperation. Starting on the
Separation Date, and for a period of two years following Executive’s Retirement
Date (“Restriction Period”), Executive shall not, directly or indirectly,
individually or in connection with another individual or entity, interfere with
the Company’s and its Affiliated Entities’ actual or prospective business
relationships with its employees; exclusive insurance agents; vendors;
independent contractors; customers; the Farm Bureau Federations in Arizona,
Colorado, Idaho, Iowa, Kansas, Montana, Minnesota, Nebraska, New Mexico, North
Dakota, Oklahoma, South Dakota, Utah, Wisconsin, and Wyoming; and between
Company and the Affiliated Entities. During the

 

--------------------------------------------------------------------------------

 

Restriction Period, Executive shall not take employment, directly or indirectly,
with a property casualty insurance company which uses the Farm Bureau name,
mark, or logo in the above-referenced states. By way of further illustration,
and not by way of limitation, the business relationships protected by this
provision include agency agreements, agent agreements, management agreements,
royalty agreements, service agreements, and trademark agreements.
 
a. Starting on the Separation Date, and for a period of two years following
Executive’s Retirement Date (“Restriction Period”), Executive shall not,
directly or indirectly, counsel, solicit, or attempt to induce any person
employed or engaged under contract with the Company and its Affiliated Entities,
including as an exclusive insurance agent, to terminate his or her employment or
association with the Company or its Affiliated Entities.
 
b. Starting on the Separation Date, and for a period of two years following
Executive’s Retirement Date (“Restriction Period”), Executive shall not,
directly or indirectly, solicit the employment or services of any person
formerly employed or engaged under contract by the Company and/or its Affiliated
Entities, including as an exclusive insurance agent, for a period of one (1)
year following the individual’s disassociation or termination of employment with
the Company or Affiliated Entities. The restrictions of this subparagraph
notwithstanding, Executive may, directly or indirectly, cause a prior employee
to be hired if prior written authorization for such hiring is provided by the
CEO or CFO of the Company.
 
c. During the Restriction Period, Executive shall make himself reasonably
available to Company to provide information, testimony, or such other general
assistance as may be necessary regarding matters or projects that Executive was
involved in during his employ with Company and which Company is in need of
information concerning. Company shall reimburse Executive for any travel or
other out-of-pocket expenses incurred by Executive in fulfilling his cooperation
responsibilities under this subparagraph. The Company does not anticipate that
it would be in need of Executive’s assistance in excess of ten (10) hours per
year regarding non-litigated matters.
 
10. Confidentiality/Return of Property. The Executive shall hold in a fiduciary
capacity for the benefit of the Company and the Affiliated Entities and shall
not disclose to others, copy, use, transmit, reproduce, summarize, quote or make
commercial, directly or indirectly, any secret or confidential information,
knowledge or data relating to the Company or any of the Affiliated Entities and
their respective businesses that the Executive has obtained during his
employment with the Company and/or any of the Affiliated Entities ("Confidential
Information"). However, the Executive's obligations under this Section 9 shall
not extend to: (1) Confidential Information which is or becomes part of the
public domain or is available to the public by publication or otherwise without
disclosure by the Executive; (2) Confidential Information which was within the
Executive's knowledge or in his possession prior to his employment by the
Company; or (3) Confidential Information which, either prior to or subsequent to
the Company's disclosure to the Executive with an obligation of confidentiality,
was disclosed to the Executive, without obligation of confidentiality, by a
third party who did not acquire such information, directly or indirectly, from
the Executive. The Executive acknowledges that the Confidential Information is
specialized, unique in nature and of great value to the Company and the
Affiliated Entities, and that such information gives the Company and the
Affiliated Entities a potential competitive advantage. Upon termination of the
Executive's employment, the Executive shall surrender immediately to the
Company, except as specifically provided otherwise herein, all Confidential
Information and all other property of the Company or any of the other Affiliated
Entities in his possession and all property made available to the Executive in
connection with his employment by the Company or any of the other Affiliated
Entities. Notwithstanding the foregoing provisions, if the Executive is required
to disclose any Confidential Information pursuant to applicable law or a
subpoena or court order, he shall promptly notify the Company in writing of any
such requirement so that the Company or the appropriate Affiliated Entity may
seek an appropriate protective order or other appropriate remedy or waive
compliance with the provisions hereof. The Executive shall reasonably cooperate
with the Company and The Affiliated Entities to obtain such a protective order
or other remedy. If such order or other remedy is not obtained prior to the time
the Executive is required to make the disclosure, or the Company waives
compliance with the provisions hereof, the Executive, in such instance, shall
disclose only that portion of the Confidential Information that he is advised by
his counsel that he is legally required to disclose.
 
11. Remedies. The remedies available to Company in the event of a breach of this
Agreement by Executive generally, and Section 7, 8, 9, or 10 specifically, shall
be cumulative, consisting of, but not limited to, the following:
 
(i) Injunction. The Executive acknowledges and agrees that because of the nature
of the business in which the Company and the other Affiliated Entities are
engaged and because of the nature of the Confidential Information to which the
Executive has had access during his employment, it would be difficult to
determine the actual damages of the Company and the other Affiliated Entities in
the event the Executive breached any of the covenants of Sections 7, 8, 9, or 10
and remedies at law (such as monetary damages) for any breach of the Executive's
covenants under Sections 7, 8, 9 or 10 would be inadequate. The Company
acknowledges and agrees that it would be impractical and excessively difficult
to determine the actual damages of the Executive in the event the Company
breached any of the covenants of Section 8 and remedies at law (such as monetary
damages) for any breach of the Company's covenants under Section 8 would be
inadequate. The parties therefore agree and

 

--------------------------------------------------------------------------------

 

consent that if either of them commits any such breach or threatens to commit
any such breach, the other party shall have the right (in addition to, and not
in lieu of, any other right or remedy that may be available to it) to temporary
and permanent injunctive relief and specific performance of the breaching
parties’ obligation, without posting any bond or other security and without the
necessity of proof of actual damage. With respect to any provision of Sections
7, 8, 9 or 10 that is finally determined to be unenforceable, the Executive and
the Company hereby agree that this Agreement or any provision hereof may be
reformed so that it is enforceable to the maximum extent permitted by law. If
any of the covenants of Sections 7, 8, 9 or 10 is determined to be wholly or
partially unenforceable, such determination shall not be a bar to or in any way
diminish the Company's right or that of the Executive to enforce any such
covenant in any other jurisdiction. The parties agree that the equitable relief
provided for under this Section 11(i) shall not be the parties exclusive remedy
for a breach of this Agreement.
 
(ii) Liquidated Damages. In addition to any remedies provided under Section
11(i) above, upon a breach by Executive of the covenants contained in Sections
7, 8, 9, or 10 of this Agreement, Executive agrees and covenants he will return
to Company, as partial compensation for damages to the Company, all Separation
Benefits received by Executive, calculated from the Separation Date up to and
including the date of breach by the Executive, and further covenants and agrees
that a breach by Executive of any of the covenants contained in Sections 7, 8,
9, or 10 of this Agreement during the Restriction Period shall void and cancel
Company’s obligation to make any further payments otherwise owing under Section
3(c) of this Agreement.
 
(iii) Indemnification. Executive hereby agrees to indemnify and hold Company and
its Affiliated Entities harmless from and against any loss, costs, damages,
causes of action, or expense (including reasonable attorney fees and expenses)
arising out of or resulting from Executive’s breach of the terms and covenants
contained in this Agreement.
 
(iv) Cumulative/Non-Exclusive. The relief provided to Company and its Affiliated
Entities provided for under this Section 11, are agreed by the parties to be
cumulative and non-exclusive, and Company’s enforcement or invocation of one
remedy shall not prohibit it, nor be deemed a waiver by it, of any and all other
remedies or causes of action available to it at law or equity.
 
12. Executive Representations.
 
a. The Executive represents that he has not filed any complaints, claims or
actions against the Company or any Affiliated Entity with any court, agency, or
commission regarding the matters encompassed by this Agreement.
 
b. The Executive represents that he has reviewed all aspects of this Agreement,
that he has carefully read and fully understands all of the provisions and
effects of this Agreement, that he understands that in agreeing to this document
he is releasing the Company, the Affiliated Entities, and all of their
respective divisions, officers, agents, directors, supervisors, employees,
representatives, shareholders and their respective successors and assigns and
all persons acting by, through, under, or in concert with any of them.
 
c. The Executive represents and agrees that he is knowingly and voluntarily
entering into this Agreement, that he has relied solely and completely upon his
own judgment and, if applicable, the advice of his attorney in entering into
this Agreement.
 
d. The Executive represents and acknowledges that in executing this Agreement he
does not rely upon and has not relied upon any representations or statement made
by or on behalf of the Company, any of the Affiliated Entities, or their
respective agents, attorneys, or representatives with regard to the subject
matter, basis, or effect of this Agreement or
otherwise, other than those specifically stated in this Agreement.
 
e. The Executive further acknowledges and agrees that:
 
i. In return for this Agreement, the Company is providing to the Executive the
Separation Benefits and certain covenants set forth herein.
 
ii. The Executive is hereby advised in writing by this Agreement to consult with
an attorney before signing this Agreement.
 
iii. The Executive does not waive rights or claims that may arise after the date
this Agreement is signed.
iv. Executive acknowledges he was given at least twenty-one (21) days to review
and consider this Separation Agreement and Release, that he can revoke the
Agreement seven (7) days after it is signed, and that the Separation Agreement
and Release shall not become effective until the seven (7) day revocation period
described in this subparagraph has expired. The release contained herein waives
no rights or claims that may arise after its execution. Any revocation under
this paragraph must be made in writing and must be delivered to the Company’s
Human Resource Department by the close of business on or

 

--------------------------------------------------------------------------------

 

before the seventh day after Executive signs this Separation Agreement and
Release.
 
v. In return for signing this Agreement, the Executive will receive payment of
consideration beyond that which the Executive was entitled to receive before
entering into this Agreement.
 
13. Release; Company Representation. Except as expressly provided herein, the
Executive, for himself, his heirs, executors, administrators, successors and
assigns, does fully and forever release, acquit and discharge the Company, the
Affiliated Entities, and their respective divisions, officers, agents,
directors, supervisors, employees, representatives, shareholders and their
respective successors and assigns from all actions, law suits, grievances, and
claims of any nature whatsoever related to his employment with the Company,
including, but not limited to, his separation from said employment. The
Executive understands that this release specifically includes, but is not
limited to, all claims arising under any federal, and local fair employment
practice law, workers' compensation law, and any other employee relations
statute, executive order, law and ordinance, including, but not limited to, the
Rehabilitation Act of 1973, 29 U.S.C. § 701 et seq.; Title VII of the Civil
Rights Act of 1964, 42 U.S.C. § 2000e et seq.; Americans with Disabil¬ities Act,
42 U.S.C. § 12,101 et seq.; Age Discrimination in Employment Act, 29 U.S.C.
§187, et seq.; Equal Pay Act, 29 U.S.C. §206(d); Fair Labor Standards Act, 29
U.S.C. 201, et seq; the Family Medical Leave Act, 29 U.S.C § 2601 et seq.; the
Iowa Civil Rights Act of 1965, Iowa Code Chapte4 216; and the Iowa Wage Payment
Collections Act, Iowa Code Chapter 91A.1 et seq.; any local human rights law;
and any tort or contract cause of action or theory. The Company, for itself, its
successors and assigns, does fully and forever release, acquit and discharge the
Executive from all actions, lawsuits, grievances, and claims of any nature
whatsoever related to the Executive’s employment with the Company as of the date
of execution of this Agreement by the Company, reserving all claims arising
thereafter.
 
14. Entire Agreement. This Agreement sets forth the entire agreement of the
Executive and fully supersedes and replaces any and all prior agreements or
understandings, written or oral, between the Company and the Executive
pertaining to the subject matter of this Agreement.
 
15. Miscellaneous.
 
a. Should any provision of this Agreement be declared or be determined by any
court of competent jurisdiction to be illegal, invalid or unenforceable, all
remaining provisions of this Agreement shall otherwise remain in full force and
effect and be construed as if such illegal, invalid, or unenforceable provision
has not been included herein.
 
 
b. It is further understood and agreed that if a violation of any term of this
Agreement is asserted, the party who asserts such violation will have the right
to seek specific performance of that term and/or any other necessary and proper
relief as permitted by law, including but not limited to, damages and the
prevailing party shall be entitled to recover its reasonable costs and
attorney's fees.
 
c. Notwithstanding anything to the contrary, this Agreement does not release,
replace or reduce any rights the Executive has to vested and accrued benefits
under the Company’s Defined Benefit Plan, Defined Contribution Plan or similar
vested benefits, all of which are listed on the attached Exhibit C. Furthermore,
this Agreement does not release, replace or reduce any rights the Executive may
have that are not related to his employment with the Company, including his
rights as a shareholder and an insured.
 
d. This Agreement is personal to the Executive and without the prior written
consent of the Company shall not be assignable by the Executive other than by
will or the laws of descent and distribution. This Agreement shall inure to the
benefit of and be enforceable by the Executive's legal representatives. This
Agreement shall inure to the benefit of and be binding upon the Company and its
successors.
 
e. This Agreement may be executed in one or more counterparts, each of which
shall be deemed an original, and said counterparts shall constitute one and the
same instrument. This Agreement may be amended, modified or changed only by a
written instrument executed by the Executive and the Company.
 
16. Choice of Law/Venue. This Agreement shall be governed by, and construed and
interpreted in accordance with, the laws of the State of Iowa without regard to
principles of conflict of laws. The parties hereby agree, on behalf of
themselves and their respective Representatives, to (a) irrevocably consent and
submit to the exclusive jurisdiction of the District Court of Polk County, Iowa
or the District Court of the United States of America of the Southern District
of Iowa to resolve any dispute relating to this Agreement, (b) waive any right
to dismiss or transfer any such action brought in any such court on the basis of
any objection to personal jurisdiction or venue, (c) waive any right to plead or
claim that any proceeding has been brought in an inconvenient forum and (d)
waive any right to a jury trial in connection with any claim arising out of or
related to this

 

--------------------------------------------------------------------------------

 

Agreement.
 
17. Notices. All notices and other communications hereunder shall be in writing
and shall be given by hand delivery to the other party or by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:
 
If to the Executive:
 
Bruce A. Trost
13749 Bay Hill Ct.
Clive, Iowa 50325
 
 
 
 
If to the Company:
 
FBL Financial Group, Inc.
5400 University Avenue
West Des Moines, IA 50266        
                                
Attention:    General Counsel
 
or to such other address as either party shall have furnished to the other in
writing in accordance herewith.
 
PLEASE READ CAREFULLY. BY SIGNING THIS DOCUMENT YOU ARE RELEASING ALL KNOWN
CLAIMS. YOU HAVE A PERIOD OF AT LEAST TWENTY-ONE (21) DAYS TO CONSIDER THIS
RELEASE. IF YOU SIGN THIS SEPARATION AGREEMENT AND RELEASE YOU WILL HAVE UP TO
SEVEN (7) DAYS FOLLOWING THE DATE YOU SIGN IT TO REVOKE YOUR SIGNATURE. THE
RELEASE SHALL NOT BECOME EFFECTIVE OR ENFORCEABLE UNTIL THIS SEVEN (7) DAY
PERIOD HAS EXPIRED.
 
IN WITNESS WHEREOF, the Executive has hereunto set his hand and, pursuant to the
authorization from the Board, the Company has caused these presents to be
executed in its name on its behalf.
 
Dated this 22 day of July, 2010
 
                 FBL Financial Group, Inc.
 
By:     /s/ JAMES E. HOHMANN
         ______CE0__________________
____________________________
 
Dated this 23 day of July, 2010
 
         EXECUTIVE
 
 
By: /s/ BRUCE A. TROST        
             Bruce A. Trost
 
EXHIBIT A
 
“Affiliated Companies” shall include any entity now in existence or that comes
into existence that directly or indirectly controls, is controlled by or is
under common control with FBL Financial Group, Inc. “Controls” means the power
to direct or cause to be directed the management or affairs of the applicable
company.
 
1.    FBL Financial Group, Inc.
2.    Farm Bureau Life Insurance Company
3.    Farm Bureau Mutual Holding Company
4.    Farm Bureau Multi-State Services, Inc.

 

--------------------------------------------------------------------------------

 

5.    Farm Bureau Property & Casualty Insurance Company
6.    FBL Financial Group Capital Trust
7.    EquiTrust Life Insurance Company
8.    FBL Financial Services, Inc.
9.    EquiTrust Marketing Services, LLC
10.    FBL Insurance Brokerage, LLC
11.    EquiTrust Investment Management Services, Inc.
12.    FBL Leasing Services, Inc.
13.    EquiTrust Financial Group, Inc.
14.    EquiTrust Assigned Benefit Company
15.    IFBF Property Management, Inc.
16.    Farm Bureau Management Corporation
17.    Western Agricultural Insurance Company
18.    Western Computer Services, Inc.
19.    Crop 1 Insurance Direct, Inc.
 
 
EXHIBIT C
 
 
1.    FBL FINANCIAL GROUP RETIREMENT PLAN
2.    FBL FINANCIAL GROUP SUPPLEMENTAL RETIREMENT PLAN
3.    FARM BUREAU 401k SAVINGS PLAN
4.    FARM BUREAU EMPLOYER MATCH DEFERRED COMPENSATION PLAN
 
 

 